STEIN, J.,
concurring.
Except in one respect, I join in the Court’s thoughtful disposition of these appeals. I agree, as did the Appellate Division, 227 N.J. Super. 99, 134, 545 A.2d 823, that there should be an administrative mechanism available to review the reasonableness of compensation sought by the Division of Rate Counsel for services rendered as intervenor in the public interest before the Department of Insurance. I also agree with the Appellate Division, ibid., that the Department of Insurance would be ideally-suited to perform that function. As did the Appellate Division, I would “invite the Legislature’s consideration of this matter.” Ibid. Hence, I do not join that portion of the Court’s opinion that imposes that review responsibility on the Department of Insurance, ante at 350-351, 571 A.2d at 964, in advance of any legislative action.
Justice CLIFFORD joins in this opinion.
Justices CLIFFORD and STEIN concurring in the result.
For affirmance — Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, O’HERN, GARIBALDI and STEIN — 6.
For reversal — None.